DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 8/02/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 (see previous office action), with , have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior and further in view of Fasciani et al. (Fasciani, US 2007/0233461). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baliga et al. (Baliga, US 9,262,405) in view of Fasciani et al. (Fasciani, US 2007/0233461) in view of Reitan (US 2012/0316860), in view of Freiberg et al. (US 2015/0199338) and further in view of Dykstra et al. (Dykstra, US 8,554,640).
claim 1, Baliga teaches a method of delivering a translation, the method comprising: 
receiving a selection of a media asset by a user (C.9 lines 20-29-as his user selection of a document, etc.)
in response to receiving the selection of the media asset (Fig. 4, and Columns 9-11, which detail the response to the selection of the media asset):
determining a language [spoken] in the media asset (C.5 lines 9-15-his detected language of a media content, electronic document, Figs. 1-5, hereinafter for expatiation); 
retrieving a profile for a user viewing the media asset (ibid, C.6 lines 51-67, C.7 lines 1-13-his user viewing document and corresponding user profile); and
determining, based on the profile, whether the language is a language native to the user (ibid, Fig. 3 his language parameters of identified clients, i.e. Spanish); 
[in response to determining that the language is native to the user, generating an output] comprising the media asset (ibid, C.2 lines 52-67-his provided document/output); 

identifying one or more [frequently used phrases] in the media asset (his complexity of the document, C.7, C.8 lines 1-56, C.6 lines 62-67-see his evaluation/analysis of the language complexity within the document discussion, and C.8 lines 35-37-see his complex language discussion including identifying proper nouns, being interpreted as the words in the document providing complexities, with respect to the proficiency level);
determining a level of proficiency required to comprehend the one or more [frequently] used phrases (ibid);
assigning the determined  level of proficiency of the language required to comprehend [one or more frequently used] phrases as a level of proficiency required to comprehend the media asset (ibid-his complexity of the document, C.7, C.8 lines 1-56, C.6 lines 62-67-see his evaluation/analysis of the language complexity within the document discussion, and C.8 lines 35-37-see his complex language discussion, or proper nouns, being interpreted as the words in the document providing complexities, with respect to the proficiency level); 

determining whether the level of proficiency of the language required to comprehend the media asset is equal to, higher than, or lower than the level of proficiency of the user (ibid-C.8, level of complexity is determined related to proficiency of user); 
in response to determining that the level of proficiency of the user is equal to or higher than the level of proficiency of the language required to comprehend the media asset, generating an output comprising the media asset (ibid-his level of proficiency in language, wherein the proficient language is output, C.8 lines 1-56-his delivered content based on proficiency); 
in response to determining that the level of proficiency of the user is lower than the level of proficiency of the language required to comprehend the media asset, [automatically] requesting a translation to a language native to the user 
in response to receiving the translation, generating an output comprising the translation (ibid-his provided translation, delivered supplemental content, see also C.8 lines 25-27). 
Baliga does not explicitly teach that which Fasciani teaches identifying one or more frequently used phrases in the media asset (paragraph [0033]-his frequency of words, and corresponding comprehension difficulty analysis, and index thereof, determining level of understanding/proficiency for comprehension);
determining a level of proficiency required to comprehend the one or more frequently used phrases (ibid-see above understanding and index discussion with respect to comprehension); 
assigning the determined  level of proficiency of the language required to comprehend one or more frequently used phrases as a level of proficiency required to comprehend the media asset (ibid-see above index level discussion with respect to frequently used phrases).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a reader to be presented information according to their determined level of understand (ibid-Baliga, and Fasciani paragraph [0033]).
Baliga does not explicitly teach that which Reitan teaches determining a language spoken in a media asset,  in response to determining that the language is native to the user, generating an output comprising the media asset, and 
words spoken in the media asset (paragraphs [0003, 0014/0015]-his user profile, selected language, and determination of whether to translate based on matching user profile information, and his played video based on the determination, his spoken words and corresponding caption and identified language of source and target language). 
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating only if translation is deemed needed (ibid-Reitan, paragraph [0014]). 
The above combination does not explicitly teach that which Freiberg teaches in response to determining [that the level of proficiency of the user is lower than the level of proficiency of the language required to comprehend the media asset], automatically requesting a translation to a language native to the user (paragraph [0006]-his determination step of a target language, based on 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Baliga and Reitan and Freiberg to combine the prior art element of providing media content as taught by Baliga with a determination of a spoken language and to provide the original content based on the users native language as taught by Reitan with providing an automated provision of a translation based on ascertained information as taught by Freiberg as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be automatically translating only if translation is deemed needed (ibid-Reitan, paragraph [0014], Freiberg paragraph [0006]).
The above combination does not explicitly teach that which Dykstra teaches wherein the level of proficiency is identified based on one or more of an 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Baliga and Reitan and Freiberg and Dykstra to combine the prior art element of providing media content as taught by Baliga with a determination of a spoken language and to provide the original content based on the users native language as taught by Reitan with providing an automated provision of a translation based on ascertained information as taught by Freiberg with a proficiency level based on reading rate and other corresponding metrics based on user assessments as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be automatically translating only if translation is deemed needed (ibid-Reitan, paragraph [0014], Freiberg paragraph [0006], ibid-Dykstra-see types of recommendations and translation based on metrics discussion, Fig. 8 items 808, 812).
As per claims 2 and 12, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, but lack teaching that which Gerding teaches wherein the level of proficiency of the user corresponding to the language is identified by: generating a prompt requesting the level of proficiency of the user corresponding to the language (Fig. 12-items 1250, 1260 and 1270-his prompt of user proficiency and user selection thereof); and in response to the prompt, receiving an input from the user indicating the level of proficiency of the user corresponding to the language (ibid).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Baliga and Reitan and Gerding to combine the prior art KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating only if translation is deemed needed, based on proficiency (ibid-Reitan, paragraph [0014], ibid-see Baliga claim 1 proficiency discussion).
As per claims 3 and 13, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the level of proficiency of the user corresponding to the language is identified based on information retrieved from a database storing one or more of: online activity of the user, a media asset viewing history of the user, or a music selection history of the user (ibid-C.6 lines 51-C.7 line 13, 43-55-see his user history, activity, etc. all directed towards proficiency level determination). 
As per claims 4 and 14, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the level of proficiency of the user corresponding to the language is identified based on previous requests for subtitles submitted by the user (ibid-Baliga, C.7 lines 1-13-
As per claims 5 and 15, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein assigning the level of proficiency of the language required to comprehend the media asset comprises: 
generating a list of most frequently said words and phrases within the media asset (ibid-Baliga, C.6 lines 51-C.7 line 11-his publisher assessment of complexity based on the words in the document, ibid-Fasciani); 
grouping the list of most frequently said words and phrases based on a language complexity (ibid-Fasciani); and 
determining the level of proficiency of the language required to comprehend the media asset based on the grouping (ibid-see claim 1, corresponding and similar limitation, based on his, Fasciani, index of frequently used words and corresponding understanding level). 
As per claims 6 and 16, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein: the media asset 
generating the output comprising the media asset comprises streaming the video file and the audio file to a first device accessible by the user (ibid, paragraph [0042]-see his audio/video stream discussion). 
As per claims 7 and 17, Baliga with Fasciani with Reitan with Freiberg  with Dykstra make obvious the method according to claim 1, wherein: the media asset includes a video file and an audio file (ibid-see claim 6, similar limitation); and generating the output comprising the translation comprises: 
streaming the video file and the audio file to a first device accessible by the user (ibid-Reitan, paragraphs [0019, 0042]); and 
rendering a visual representation of the audio file of the media asset synchronized with the video file of the media asset at the first device (ibid, Reitan, paragraphs [0011, 0019, 0042]-see his synchronization discussion, streaming and video/audio discussion). 
As per claims 8 and 18, Baliga with Fasciani with Reitan with Freiberg  with Dykstra make obvious the method according to claim 1, wherein: the media asset includes a video file and an audio file (ibid-see claim 6, similar limitation); and generating the output comprising the translation comprises: replacing the audio 
As per claims 9 and 19, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the translation comprises at least one of subtitles and audio recording in the native language (ibid, Reitan, paragraphs [0011, 0019, 0026, 0042]-see his captions as subtitles and audio, translation and synchronization discussion, streaming and video/audio discussion, as applied to native/target language of user). 
As per claims 10 and 29, Baliga with Fasciani with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the language spoken in the media asset is determined based on a country of origin of the media asset (ibid-Baliga, C.7 lines 13-26, C.8 lines 28-39-his geographic location and corresponding language). 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to 
receive a selection of a media asset by a user (ibid, see claim 1, corresponding and similar limitation);
in response to receiving the selection of the media asset (ibid):
determine a language spoken in the media asset (see claim 1, corresponding and similar limitation); retrieve the profile from the memory (ibid, Baliga C.6 lines 23-67-his stored user profile and retrieved information); and determine, based on the profile, whether the language is a language native to the user (see claim 1, corresponding and similar limitation); in response to determining that the language is native to the user (ibid), generate an output comprising the media asset (ibid); in response to determining that the language is not native to the user (ibid): 
identify one or more most frequently used phrases in the media asset (ibid); determine a level of proficiency required to comprehend the one or more most frequently used phrases (ibid); assign the determined level of proficiency of the language required to comprehend the one or more frequently used phrases . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
8/28/2021